Exhibit 10.2
2011 INCENTIVE COMPENSATION PLAN
America Service Group Inc.
Overall Compensation Philosophy: America Service Group (ASG) strives to provide
an equitable and market-based compensation program for employees. In addition to
a comprehensive benefit program, ASG compensates employees through competitive
base salaries, a merit system and an incentive compensation plan. Eligible
employees include designated executive managers, corporate managers, corporate
employees, division vice presidents, regional vice president, regional directors
and health services administrators.
In accordance with the PHS Policy on Medical Autonomy, clinical decisions and
actions regarding health care provided to inmates to meet their serious medical
needs are the sole responsibility of qualified health care professionals. No
financial incentives are available to clinicians based upon medical utilization.
The 2011 Incentive Compensation Plan is designed to foster the accomplishment of
several of the key objectives of the Company set forth at the beginning of the
year. Three goals were established. These three goals will be used for all
positions covered by the 2011 program.
Overall Structure of the Plan

The plan is composed of two parts, each of which work independently of the other
(except for the Company’s Chief Medical Officer):

  1)   Adjusted EBITDA based bonus (50% of total bonus target as a percent of
base pay)

  •   No bonus paid if corporate Earnings before share-based compensation,
interest, taxes, depreciation, and amortization (Adjusted EBITDA) is 100% of
Target or less. Adjusted EBITDA Target is defined as that amount set forth as
Earnings Guidance in March 2011.     •   After bonuses derived from the Other
Key Company Goals based bonus are accrued and the 2011 Adjusted EBITDA Target is
reached, 50% of earnings generated above the Adjusted EBITDA Target will be used
to fund this portion of the incentive, to the maximums as set forth later in
this document.     •   Payout is subject to Board confirmation of satisfactory
balance sheet management.

  2)   Other Key Company Goals based bonus (50% of total bonus target as a
percent of base pay)

  •   Net New Revenue goal accounts for 30% of bonus award.

  •   Obtain one new DOC contract that will be bid in 2011. If two or more DOC
Greenfield opportunities are awarded in 2011, we must win two total DOC new
contracts with one of those being a Greenfield opportunity.     •   Obtain $10mm
in net new revenue combined from County/Metro business.     •   Successfully
retain 3 out of 4 of the following rebids of current contracts:     •  
Arlington     •   Gwinnett     •   Hudson     •   Guilford

 



--------------------------------------------------------------------------------



 



  •   Catalyst goal accounts for 20% of bonus award.

  •   Upgrade all currently deployed Catalyst sites (11) to current version.    
•   Deploy Catalyst to all three women facilities, the Pennsylvania DOC main
site facilities co-located with the intake sites and two other PA DOC sites.    
•   Release at least four feature releases in 2011 to include CPOE (Labs,
Meds/eRx), Chronic Care, NETS, Tasking/Messaging, Exam Engine, and Document
Management.     •   Deploy to eight non PA sites.     •   Implement Client and
PHS satisfaction surveys to new Catalyst installations.

  •   For the non-financial objectives, there are two possible levels of
achievement under this plan portion of the bonus — Minimum achievement to get an
award for that portion of the plan and Target achievement. For the financial
objectives, achievement between Minimum and Target will be interpolated.

Incentive Opportunities by position
2011 targeted payouts (as a percentage of base salary) are outlined as follows:

 



--------------------------------------------------------------------------------



 



              Target as a percent Position   of base pay
Executive Management
       
President and Chief Executive Officer
    70 %
Executive Vice President and Chief Financial Officer
    60 %
Chief Human Resource Officer, Chief Risk Officer,
Chief Information Officer, Chief Legal Officer,
Chief Medical Officer, SVP Business Development,
Operating Presidents, Operations Group Vice
Presidents
    50 %

     
Operating Positions
   
Division Vice Presidents
  40%
Regional Vice Presidents
  30%
Regional Directors
  20%
Regional Mgrs, Health Service Administrators (HSAs), District Administrators and
Regional Managers
  15%

     
Corporate Positions
   
Corporate Controller, VP-Finance/Asst. Treasurer, VP Project Development
  35%
Corporate Vice Presidents
  30%
Corporate Middle Managers
  20%
Non-Management Corporate Office Employees
  10%

 



--------------------------------------------------------------------------------



 



Executive Management (other than CMO)
Positions covered:

  •   President and Chief Executive Officer     •   Executive Vice President and
Chief Financial Officer     •   Chief Human Resource Officer     •   Chief Risk
Officer     •   Chief Information Officer     •   Chief Legal Officer     •  
SVP, Business Development     •   Operating Presidents     •   Operations Group
Vice Presidents

  1)   Adjusted EBITDA based bonus (50% of total bonus target for those
positions as a percent of base pay)

  •   No bonus paid if corporate Earnings before share-based compensation,
interest, taxes, depreciation, and amortization (Adjusted EBITDA) is 100% of
Target or less.     •   After bonuses derived from the Other Key Company Goals
based bonus are accrued and the 2011 Adjusted EBITDA Target is reached, 50% of
earnings generated above the Adjusted EBITDA Target will be used for this
portion of the incentive funding, to a maximum of 150% of Target payout*.     •
  Payout is subject to Board confirmation of satisfactory balance sheet
management.

  2)   Other Key Company Goals based bonus (50% of total bonus target for this
position as a percent of base pay)

  •   Pre-selected goals will be used for this part of the incentive program, as
follows:

         
 
  -     Corporate Net New Revenue   -     30% of target award
 
  -     Catalyst   -     20% of target award

 

*    Total Maximum under the plan equals the maximums as indicated for the
Adjusted EBITDA base portion of the plan (150%) plus Target amounts earned under
the Other Key Company Goals based bonus portion of the plan (50%), or 200% of
Target.

 



--------------------------------------------------------------------------------



 



Corporate Medical Director
Given the unique nature of the Corporate Medical Director job in ensuring the
quality of the delivery of health care by setting standards and monitoring care,
the incentive for this position will not be a function of financial performance,
but emphasize the achievement of critical quality and patient care initiatives.
It will work as follows:

  1.   Deployment of Telemedicine: 30% of target award

  a.   Increase use of Telemedicine at Jail facilities by 100%     b.  
Telemedicine Presentation at 2 national meetings

  i.   ACHSA     ii.   ATA

  c.   Audio Visual conferencing for Patient Safety Committee attendance by RMDs

 

*   RMDs will rotate weekly attendance at PSC by AV teleconference beginning
March 1, 2011

  2.   Catalyst: 30% of target award

  a.   Upgrade all currently deployed Catalyst ® sites (11) to current version  
  b.   Re-establish PADOC deployments by second quarter     c.   Deploy Catalyst
® to all three women facilities, the Pennsylvania DOC main side        
facilities co-located with the intake sites, and 2 other PA DOC sites.     d.  
Release at least four feature releases in 2011     e.   Enhance Catalyst ®
functionality to include CPOE (Labs, Meds /eRX), Chronic Care, NETS,
Tasking/Messaging, Exam Engine, Document Management     f.   Deploy to eight non
PA sites     g.   Implement Client and PHS satisfaction surveys to new Catalyst
installations     h.   Deploy Medical Watch Application to bring high risk
patient to attention of

  i.   Site Medical Director     ii.   Regional Medical Director     iii.  
Specialty Panel Clinicians

  3.   Improve Patient Safety and Risk Management 30% of target award        
The creation of a health care Culture of Safety with specific deliverables to
include:

  a.   Article in every issue of Beyond the Bars     b.   Presentation at all
regional meetings     c.   Update new hire orientation to include this training
    d.   Participate in National Patient Safety Week     e.   Perform
Clinical/Operations Site Audits at each facility     f.   Leverage membership in
National Patient Safety Foundation     g.   Coordinate Activities with Chief
Risk Officer

  4.   Attain Just Culture Certification 10% of target award

 



--------------------------------------------------------------------------------



 



Corporate Management
Positions covered:

  •   Corporate Controller, VP-Finance/Asst. Treasurer     •   Corporate Vice
Presidents     •   Corporate Middle Managers

  1)   Adjusted EBITDA based bonus (50% of total bonus target for those
positions as a percent of base pay)

  •   No bonus paid if corporate Earnings before share-based compensation,
interest, taxes, depreciation, and amortization (Adjusted EBITDA) is 100% of
Target or less.     •   After bonuses derived from the Other Key Company Goals
based bonus are accrued and the 2011 Adjusted EBITDA Target is reached, 50% of
earnings generated above the Adjusted EBITDA Target will be used for this
portion of the incentive funding, to a maximum of 70% of Target payout*.     •  
Payout is subject to Board confirmation of satisfactory balance sheet
management.

  2)   Other Key Company Goals based bonus (50% of total bonus target for this
position as a percent of base pay)

  •   Pre-selected goals will be used for this part of the incentive program, as
follows:

         
 
  -     Corporate Net New Revenue   -     30% of target award
 
  -     Catalyst   -     20% of target award

 

*    Total Maximum under the plan equals the maximums as indicated for the
Adjusted EBITDA base portion of the plan (70%) plus Target amounts earned under
the Other Key Company Goals based bonus portion of the plan (50%), or 120% of
Target.

 



--------------------------------------------------------------------------------



 



Division VP, Regional VP, Regional Directors, Regional Managers

  1)   Adjusted EBITDA based bonus (50% of total bonus target for those
positions as a percent of base pay)

  •   No bonus paid if corporate Earnings before share-based compensation,
interest, taxes, depreciation, and amortization (Adjusted EBITDA) is 100% of
Target or less.     •   After bonuses derived from the Other Key Company Goals
based bonus are accrued and the 2011 Adjusted EBITDA Target is reached, 50% of
earnings generated above the Adjusted EBITDA Target will be used for this
portion of the incentive funding, to a maximum of 70% of Target payout*.     •  
Payout is subject to Board confirmation of satisfactory balance sheet
management.

  2)   Other Key Company Goals based bonus (50% of total bonus target for this
position as a percent of base pay)

  •   Pre-selected goals will be used for this part of the incentive program, as
follows:

         
 
  -     Market Operating Earnings   -     30% of target award
 
  -     Corporate New New Revenue   -     20% of target award

 

*   Total Maximum under the plan equals the maximums as indicated for the
Adjusted EBITDA base portion of the plan (70%) plus Target amounts earned under
the Other Key Company Goals based bonus portion of the plan (50%), or 120% of
Target.

 



--------------------------------------------------------------------------------



 



HSA

1)   Adjusted EBITDA based bonus (50% of total bonus target for those positions
as a percent of base pay)

  •   No bonus paid if corporate Earnings before share-based compensation,
interest, taxes, depreciation, and amortization (Adjusted EBITDA) is 100% of
Target or less.     •   After bonuses derived from the Site Operating Earnings
based bonus are accrued and the 2011 Adjusted EBITDA Target is reached, 50% of
earnings generated above the Adjusted EBITDA Target will be used for this
portion of the incentive funding, to a maximum of 70% of Target payout*.     •  
Payout is subject to Board confirmation of satisfactory balance sheet
management.

2)   Other Key Company Goals based bonus (50% of total bonus target for this
position as a percent of base pay)

  •   The pre-selected goal used for this part of the incentive program is:

  -   Site Operating Earnings — 50% of target award

  •   The Minimum level is 90% of Target, and for achievements between Minimum
and Target, payouts will be interpolated.     •   The Minimum payout will be 50%
of Target Payout for that level, or 25% of the overall         Target bonus (50%
X 50%).

 

*   Total Maximum under the plan equals the maximums as indicated for the
Adjusted EBITDA base portion of the plan plus Target amounts earned under the
Other Key Company Goals based bonus portion of the plan, or 120% of Target.

 



--------------------------------------------------------------------------------



 



For Non-Management Corporate Office Employees — Key Contributor Pool
At the end of the year, those corporate employees who are considered to have
made a significant contribution to the company’s success will be considered for
a “key contributor” bonus. When Adjusted EBITDA Target is exceeded, a pool of up
to 10% of underlying base salaries will be funded and distributed based on the
recommendation of individual corporate managers, with the approval of executive
management. Payment requirements for ‘Corporate Management’ positions apply to
‘Key Contributor Pool’ funding.

 



--------------------------------------------------------------------------------



 



Bonus Payment (applies to all employee categories covered in this Plan)
All incentive compensation payments will be made to the extent of available
funding. Eligible employees must be employed by the company at the time of
incentive compensation distribution to be eligible to receive the incentive
compensation amount. The incentive compensation of employees transferring within
the company will be prorated between the sites. The proration is based upon the
total number of months at each site. Employees hired after July 1 will not be
eligible for an incentive compensation payment. The incentive compensation
payments for newly hired eligible employees or employees promoted to bonus
eligible positions on July 1 or earlier will be prorated based on the full
calendar months of employment. (For example, an employee hired on April 1 is
eligible for 75% (9/12ths) of the bonus amount earned.) Bonus payments for
employees terminated as a result of a change in control or in connection with
death or permanent disability will also be prorated. The incentive compensation
payment checks will be distributed to employees after applicable annual
financial audits are completed and related earnings releases. The Company
reserves the right, at the sole discretion of the Board of Directors, to alter
or eliminate this Plan or a Participant’s Award at any time without prior notice
to Participants.
The 2011 Incentive Plan Adjusted EBITDA Target is $26.0 million.

 